Citation Nr: 1211367	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967, from March 1967 to October 1971, and from December 1971 to May 1975.  He died in May 1997.  The appellant seeks to establish that she is his surviving spouse (for VA death benefits purposes).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Seattle, Washington RO.  In July 2008, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is included in the claims file.  In September 2008, the Board remanded the matter for further evidentiary development.  In January 2012, the RO notified the appellant that she was entitled to a hearing before another Veterans Law Judge (who would decide her claim); she has not responded .  The case has now been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the appellant in the development of the facts pertinent to her claim.  See 38 C.F.R. § 3.159 (2011).

In a December 2009 statement, the appellant indicated that she had been deemed the Veteran's surviving spouse by the Social Security Administration (SSA).

A review of the claims file revealed the results of an October 2004 internet inquiry regarding SSA benefits, which indicated that the appellant was to receive SSA widow benefits for the month of December 2004.  No further information, such as the name of the deceased spouse, is available in this limited document. 

Further review of the claims file reveals that in May 2005, the RO conducted an SSA inquiry regarding the appellant, which revealed that she was awarded SSA benefits from June 1994 (three years before the Veteran died) based on her own disability, beginning in October 1993.  However, the SSA inquiry the RO conducted did not produce any further information regarding her SSA award of widow benefits.  Copies of the SSA decision regarding her widow benefits and the documents underlying such decision have not been secured for the record, therefore the basis upon which such benefits were granted is not clear.  As the Board is unable to conclude that SSA records are not relevant, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must secure for the record copies of SSA's determination awarding the appellant SSA widow's benefits and all documents upon which such determination was based.  If the records are unavailable, the reason for their unavailability must be noted for the record, and the appellant should be so advised.

2.  The RO should arrange for any further development suggested by the results of that sought above, and then readjudicate the matter on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

